Filed 10/18/21 In re Jordan M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re JORDAN M., a Person                                      B310173
 Coming Under the Juvenile                                      (Los Angeles County
 Court Law.                                                     Super. Ct. No. 20LJJP00008C)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 E.B.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Robin R. Kesler, Judge Pro Tempore. Affirmed.
     Anne E. Fragasso, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Kimberly Roura, Senior Deputy
County Counsel, for Plaintiff and Respondent.
               ________________________________

      E.B. (mother) challenges the juvenile dependency court’s
legal authority to enter a disposition order imposing a case plan
on mother after declaring her infant child Jordan M. (minor) a
dependent under Welfare and Institutions Code section 300.1
Respondent Los Angeles County Department of Children and
Family Services (Department) contends the case plan was within
the court’s authority. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      Consistent with our standard of review, we state the facts
in the light most favorable to the juvenile court’s findings,
resolving all conflicts and drawing all reasonable inferences to
uphold the court’s order, if possible. (In re R.T. (2017) 3 Cal.5th
622, 633.)

Dependency Proceedings (Up to Appeal)

      Mother and O.M. (father) are the parents of three young
children.2 In March 2020, the court declared the two oldest
children (born January 2018 and January 2019) dependents


      1 All statutory references are to the Welfare and
Institutions Code, unless stated otherwise.

      2   Father is not a party to this appeal.




                                   2
based on father’s substance abuse and mother’s failure to protect.
According to the sustained petition allegations, father had a
history of substance abuse, including heroin, and was a recent
abuser of amphetamines and methamphetamine. Father tested
positive for amphetamine, methamphetamine, and morphine in
December 2019. Mother should have known of father’s substance
abuse and failed to protect the children by allowing father
unlimited access to the children. The court placed the children
with mother, who received family maintenance services, and
ordered father to complete a drug rehabilitation program, drug
testing, parenting, and mental health counseling.
       Shortly after minor was born in July 2020, the Department
filed a petition alleging minor was a dependent described under
section 300, subdivision (b), based on father’s ongoing substance
abuse and mother’s failure to protect. Mother had completed
some parenting classes, but father had several no shows and
positive drug tests, and he admitted to using heroin in April
2020. In August 2020, the court ordered minor detained from
father and released to mother.
       The Department’s reports contain mixed evidence on
father’s attempt to end his involvement with drugs. While some
drug tests came back positive for methadone, father also failed to
appear a number of times for scheduled tests, and he had recent
arrests for driving under the influence and for possession of drug
paraphernalia and controlled substances for sale.
       Father had monitored visits with all three children, and
both parents wanted to provide a better life for their children.
Mother had secured permanent housing and was on the waiting
list for family preservation services. The Department
recommended that the court find minor to be a dependent, place




                                3
him with mother, grant father monitored visits, and order both
parents to participate in their case plans. Mother’s recommended
case plan was to include parenting, family preservation, a
cultural broker, and referrals for housing and childcare.
       At the hearing on December 18, 2020, both mother’s
counsel and minor’s counsel asked the court to strike the failure
to protect allegations against mother, arguing that there was no
evidence mother had failed to protect minor, as she did not
permit father to have unmonitored contact with minor. The court
agreed: it sustained only the allegations based on father’s
substance abuse and struck the failure to protect allegations
against mother.
       Turning to disposition, mother submitted on the issue of
family maintenance services, asking for the case plan to be as
previously ordered for the older siblings. The attorneys for minor
and the Department did not request any changes to mother’s case
plan. The court, however, added one item to mother’s case plan:
a requirement that mother participate in 20 online meetings of a
program for family members of people addicted to narcotics.
Mother’s attorney asked the court to repeat the number of
meetings ordered but made no objection. The court also ordered
the Department to provide referrals for family preservation,
housing assistance, child care, and a cultural broker. Mother
filed a timely appeal.

Post-Appeal Developments

      After appellate briefing in the current case was complete,
the dependency court sustained new allegations contained in a
subsequent petition filed under section 342, alleging mother




                                4
placed minor and his older siblings at risk of harm by exposing
all three children to father’s violent conduct, specifically that
father was carrying a gun and shot himself in the leg in the
children’s presence. The dependency court entered a new
disposition case plan.3

                           DISCUSSION

       Mother’s sole contention on appeal is that the dependency
court lacked legal authority to order her, a non-offending parent,
to comply with a case plan.
       The Department argues that mother forfeited the issue by
failing to raise it before the trial court. “A party forfeits the right
to claim error as grounds for reversal on appeal when he or she
fails to raise the objection in the trial court. [Citations.]
Forfeiture . . . applies in juvenile dependency litigation and is
intended to prevent a party from standing by silently until the
conclusion of the proceedings.” (In re Dakota H. (2005) 132
Cal.App.4th 212, 221–222.)
       In response, mother points out that application of the
forfeiture rule is not automatic, and asks this court to overlook
mother’s failure to object based on the confusion caused by the
fact that the court was simultaneously conducting a review
hearing under section 364 as to minor’s older siblings, and the
disposition hearing as to minor.
       In addition, on August 18, 2021, we invited the parties to
submit letter briefs addressing whether this court should dismiss

      3On our own motion, we take judicial notice of the section
342 petition and the dependency court’s August 11, 2021 order
sustaining the petition allegations. (Evid. Code, § 452, subd. (d)).




                                   5
mother’s appeal as moot, based on the court’s August 11, 2021
order sustaining section 342 petition allegations against mother
and entering a new disposition order. “An appeal becomes moot
when, through no fault of the respondent, the occurrence of an
event renders it impossible for the appellate court to grant the
appellant effective relief. [Citations.]” (In re Esperanza C. (2008)
165 Cal.App.4th 1042, 1054.) The Department contends that the
juvenile court’s subsequent orders render moot the issues raised
in mother’s appeal. Mother argues that because she appealed the
court’s August 11, 2021 findings and orders, her current appeal is
not moot. (In re Rashad D. (2021) 63 Cal.App.5th 156, 164–166
[a parent’s failure to challenge post-judgment orders results in a
forfeiture of the challenge to jurisdictional orders].)
        Although there are strong arguments that mother’s appeal
is either forfeited or moot, we exercise our discretion to consider
the substance of mother’s arguments on appeal.
        After the juvenile court has declared a child to be a
dependent, “the court may limit the control to be exercised over
the dependent child by any parent.” (§ 361, subd. (a).) The court
has the power to issue “all reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of [a
dependent] child” and to “direct any reasonable orders to the
parents or guardians of [that] child.” (§ 362, subds. (a) & (d).)
“‘The juvenile court has broad discretion to determine what
would best serve and protect the child’s interests and to fashion a
dispositional order accordingly.’” (In re Briana V. (2015) 236
Cal.App.4th 297, 311.) “‘The best interest of the child is the
fundamental goal of the juvenile dependency system, underlying
. . . child safety, family preservation, and timely permanency and
stability.’ [Citation.]” (In re J.M. (2020) 44 Cal.App.5th 707,




                                 6
718.) “[A] jurisdictional finding involving the conduct of a
particular parent is not necessary for the court to enter orders
binding on that parent, once dependency jurisdiction has been
established.” (In re I.A. (2011) 201 Cal.App.4th 1484,1492.)
       The court’s disposition order cannot be reversed absent a
clear abuse of discretion. (In re F.P. (2021) 61 Cal.App.5th 966,
975.) “‘“The appropriate test for abuse of discretion is whether
the trial court exceeded the bounds of reason. When two or more
inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.”’” (In re Stephanie M. (1994) 7 Cal.4th 295,
318–319.)
       In her reply brief, mother acknowledges that section 362
gives the dependency court legal authority to require a non-
offending parent to participate in services, but argues that the
services ordered here were unreasonable. Other than pointing to
her status as a non-offending parent and also claiming, without
any further explanation, that the case plan here was
unreasonable, mother has made no attempt to explain why the
December 18, 2020 disposition order was in error. The
dependency court’s order required mother to participate in the
same services that had already been ordered in connection with
the dependency case involving her two older children. The only
additional requirement was for mother to participate in 20 online
meetings for family members of people addicted to narcotics.
The record provides ample support for imposing these
requirements on mother, who remained in a relationship with
father. Both parents hoped to provide a better life for their
children, but father’s efforts to end a lengthy history of serious
drug use and abuse—including past use of heroin, morphine, and




                                 7
methamphetamine—were still in the early stages. Additionally,
while mother expressed confidence that father had not used
drugs since being released from prison, she acknowledged that
father may have slipped up right before he was asked to test for
the Department in December 2019, when he tested positive for
methamphetamine. As the court explained when it ordered
mother to participate in 20 online meetings, “she needs to attend
meetings for family members who have drug-addicted family
members, especially heroin- and morphine-addicted. She needs
further clarity of her role in the family with someone with
father’s problems.” Each of the services ordered by the court
were reasonably designed to further the children’s best interests,
and mother has not demonstrated otherwise. We find no abuse of
discretion.

                        DISPOSITION

      The court’s December 18, 2020 disposition order is
affirmed.



            MOOR, J.



      I concur:




            RUBIN, P. J.




                                8
In re Jordan M.
B310173



BAKER, J., Dissenting




      I would dismiss the appeal as moot; there is no good reason
to pass on the merits of a case plan that has since been
superseded.




                           BAKER, J.